Title: Mary Smith Cranch to Abigail Adams, 17 December 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Dear Sister
          Quincy Decr. 17th 1797
        
        I design’d to have written you last week but was prevented by company I have receiv’d your Letter of November 28th & thank you for it I always wish to receive one a week at least but I have no right to expect it constantly as I know your time must be taken up with more important matters. I cannot myself write so often as I wish but be assur’d you shall hear from me often—
        I rejoice in your health & I pray for its continuance the President has I hope recover’d from the ill effects of his complasance how did you escape taking cold at the same time? I believe you deriv’d more pleasure from the respect Shown than he did—he says you love parade better than himself—but I who know you both am well Satisfied that Darby & Joan are never So happy as when at home attending to their rural occupations & Surrounded by their chosen Friends & neighbours Bach Greenleaf & Cronicles Lies notwithstanding their Gall there venom cannot hurt you—
        I receiv’d a Letter a few days Since from sister Peabody She & the little Boys were well, but little Nabby had the misfortune to have one of her Eyes very much hurt by Sam. Livermores accidently runing a pair of Scizers into it— Sister was affraid for some time she would have lost the Sight of it—but it was better but very weak— I shall write to her & desire her to write often to mrs Smith & Shall give her the particular reasons you mention
        Your Bacon is pickling I hope it will be good I shall send mrs Hayden the money you sent her— I have been uneasy about your carpets— I went & examin’d the Boxs they were in I found the mice had made very free with them & found them very convenient to deposit their young in mr Porter took them out Shook them & put them in again & Stop’d all the holes—but I found the cornhouse So over run with mice I could not feel easy about them I went again about ten days ago & upon examining found they had knaw’d holes & were again in eating the carpets we brought two into the house & spread them on the floor one of the largest we Slung up in the cornhouse three I brought home & spread them on our Chambers two of them in chambers we do not use but Seldom & one in my chamber over

which I shall keep an old one to save it from any hurt by wear or any accident I could think of no other way to keep them from being ruin’d till you return’d. there is one more large one I do not know what to do with mr Porter promis’d to look at it daily but I Shall go again & see that it takes no harm— I hope you will not think I have done wrong in spreading them here if I had rol’d them up I was affraid the moths or mice & indeed both would have hurt them. as they are they will take no harm. If I Should use the chambers I shall take care to cover them. a little Brooming will do them no harm. nothing could be more dirty than they were. they appear to have been drag’d along the cow yard & all its contents rol’d up in them I begin to discover what colours they were originally compos’d off. if you inlarg your house you will find Rooms for Some of them tis a pity to have them distroy’d by vermin
        Doctor Tufts Says he will send you pork & cheese. Pears you had none worth Sending mr Porter gave me a Small Basket of them for which I thank you—
        this is Sunday we have no preaching to day the Town met last Monday to receive mr Whitmans answer which was in the negative it was a very full meeting & a vote was taken to see what or how great the oppisition was, & it appear’d there were present Seventy nine for & nine against Sitting mr Whitman mr Black mr Seth spear & two of Willm spears Sons Deacon webb Capn. James & Peter Brackett Jonathen Baxter & Jo Field were against him— mr Black said he Should be easey if mr whitman Settled come to meeting pay his Taxes & treat mr w. in a Friendly manner but he could not in conscience vote for him— he gave his reasons to mr cranch— they are not all difference in Religious Sentiments. he is not grave enough & a little too volatile for mr B—& a number of other things which mr B did not chuse to say in publick he Said to mr Cranch. mr w must make a great many Sacrifices to settle here. he is much in debt. if he comes here he shall be oblig’d to sell at a Loss he cannot bear. here he could not purchase to an advantage to ballance it. his Brethren of the association Say if he Settles again in the ministry it must be where he can purchase a Farm cheap he has not the faculty to Labour upon it as some ministers have he is good natur’d. will hire men & let them work or play as they please he was not regularly dismiss’d. he ask’d a dismission & they gave him thier consent to leave them & a recommendation I think the study of the Law will be more for his advantage & more to his tast than the

gravity of the Pulpit— I love to hear him Preach & I beleive he would make a good speaker at the Bar— we have invited him to supply the Pulpit for three months longer but not as a candidate whether he will or not I cant yet say— I never think it best to force things some who were violent against mr Flint are now as violent for mr w.— mr Flint is to be ordaind at Cohusett the first wednesday in January. they will have a prudent descret minister— I wish we may have as good a one— mrs Norton & her two Sons Richard & willm were here a Friday She is well— I never saw her look better she sends her duty to you & her uncle & her Love to cousen Louissa mr & Mrs Greenleaf are well She is not quite Strong yet her baby is very good & very pretty. If colln Smith returns I hope it will be to make her very happy I feel very Sorry when I think She is not plac’d more to your & her mind had she been left to have follow’d her own plan of education her children would have done her more honour— Sister Says she finds it difficult to make mr Peabody believe that their Mother is a woman of Breeding & politeness. Parents must be united in their mode of education or their children will suffer
        I desir’d mr Porter to carry Pheby a Load of wood she is oblig’d to be continually washing for her Husband he keeps his bed wholly & I think cannot live out the winter she has a dreadful hand with him mr Cranch talk’d to the Select men about her & told them they ought to allow her Something for nursing him. Deacon webb appears to be willing. mr Porter gave her meat when he kill’d the creatures— I have told her to apply to me if She is in necessaty for any thing—
        I thank you my dear Sister for your attention to my Son & Family. I hope he will do well— he has had a very Sick Family but they are now better I have a Letter from her every week & write to as often She Says She almost thinks me with her Cousen Betsy is well. mr Foster was here last thursday night has not been here before Since he brought her from Boston five weeks ago I did not know whether he was ever expected again for we change not a word on the subject. She has deny’d any connection So often that I never design to begin a conversation upon the matter any more. if She leads to it I will follow her not else. they were up long after the Family were in Bed. this is not her custom with any one else. If he has not offer’d hims[elf] She has given him oppertunitys enough to do it—& I would not Say he had not—
        I have a bad cold & cough which has confind me pretty much to

the house for a fortnight I thought it almost gone till the late warm days. I beleive I added to it then my Stomack is very Sore— will you my Sister lend me your arm’d Straw bottom chair that you us’d to set in when you liv’d at your old House I will get one made Soon tis for mrs welsh she wants one this winter to lean her head against in the evening—
        Sister Smith is a little unwell but not bad I think She has been better this fall than usual not so many fits
        Uncle Thaxter fails fast his Son was here last week Says he thinks he will live but a very little time aunt is well as usual— Uncle Quincy is well mrs Pope has your Pot for Butter— mr Cranch is well & joins in Love to the President
        your— / ever affectionate Sister
        
          Mary Cranch
        
      